11/10/2020


                                          DA 18-0673
                                                                                          Case Number: DA 18-0673

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 283


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

RENIE RAYMOND JOSEPH FILLION,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC-16-255C
                       Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Kathryn Hutchison, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Tammy K Plubell, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Bjorn Boyer, Deputy County
                       Attorney, Bozeman, Montana


                                                   Submitted on Briefs: August 12, 2020

                                                              Decided: November 10, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1        Renie Raymond Joseph Fillion (Fillion) appeals his conviction entered in the

Eighteenth Judicial District Court, Gallatin County, for felony Theft; felony Altering an

Identification Number; and a misdemeanor count for Violation of a License Plate

Requirement. We affirm.

¶2        Fillion presents the following issues for review:

          1. Did the District Court correctly deny Fillion’s motion to dismiss, which was
             based on the State’s alleged failure to preserve exculpatory evidence?

          2. Did the District Court properly allow an out-of-court statement offered for the
             limited purpose of explaining an officer’s conduct?

          3. Whether, after correctly instructing the jury, the District Court appropriately
             exercised its discretion to refer the jury to instructions already provided?

                    FACTUAL AND PROCEDURAL BACKGROUND

¶3        Nicholas Haskell (Haskell) is a motorcycle enthusiast and has owned custom

choppers, Supermotos, and antique dirt bikes. Haskell owned a 2008 KLX450R Kawasaki,

a rare model that Kawasaki only manufactured for a limited time. After Haskell purchased

the motorcycle, he customized many features which made the bike unique and valuable.

On May 3, 2016, Haskell drove his motorcycle to work in Bozeman, where it was stolen.

Haskell notified the Bozeman Police Department and placed an ad on Craigslist with a

photograph of the motorcycle, offering a $1,500 reward for information leading to its

return.

¶4        Officer Engle of the Livingston Police Department received a call from

David Hames (Hames), a citizen who explained he may have seen a stolen motorcycle in
                                            2
Fillion’s yard. Hames explained he had been at Fillion’s house looking at other items when

he saw a new motorcycle in Fillion’s yard. Hames was suspicious because he did not

believe Fillion could afford to purchase such an expensive motorcycle. Hames noted that

he saw a similar motorcycle on Craigslist, which offered reward money for information

leading to the return of the motorcycle. In response to Hames’ information, Officer Engle

went to Fillion’s residence and noticed a motorcycle near Fillion’s front door. Officer

Engle could not approach the residence because of Fillion’s pit bulls that were in the yard.

However, Officer Engle could see the motorcycle’s license plate and, after running a check

on the plate number, learned it was registered to a trailer rather than a motorcycle. With

that information, Officer Engle obtained a search warrant for the motorcycle.            He

transported the motorcycle to the police department where Haskell identified the unique,

customized items of the motorcycle and said it was his. Officer Engle received a court

order to release the motorcycle to the Bozeman Police Department. Several weeks later

Haskell and a Bozeman police officer retrieved the motorcycle.

¶5     Numerous photographs of the motorcycle were taken after it was seized from

Fillion. The VIN on the bike had been scratched and altered, and when the altered VIN

was researched it came back to a 1981 Kawasaki and not the one stolen from Haskell. The

permanent registration sticker on the bike had also been scratched and altered.

¶6     On July 21, 2016, the State filed an Information charging Fillion with the instant

offenses. Prior to trial, the State returned the motorcycle to Haskell. In response, Fillion

filed a motion to dismiss the charges on the basis that the State failed to maintain a

                                         3
chain of custody concerning a primary piece of evidence—the motorcycle. The State

responded that it would not be introducing the motorcycle as evidence during the trial, but

that the motorcycle was still available to inspect and that defense counsel did personally

inspect the motorcycle. The State also said it took multiple photographs of the motorcycle

prior to returning it to Haskell, which depicted its condition immediately after it was seized

from Fillion. The District Court held a hearing and denied Fillion’s motion to dismiss.

The District Court concluded Fillion advanced no actual theory or testing that Fillion could

rely on or perform if the motorcycle were still in the State’s possession.

¶7     The case went to trial in June of 2018. During Officer Engle’s testimony, Fillion

objected on hearsay grounds to Officer Engle’s explanation that he initially went to

Fillion’s residence in response to a citizen’s call from Hames. Ultimately, the District

Court overruled the objection, finding that the statement was being offered not for its truth,

but to explain the steps Officer Engle was taking in his investigation of a citizen’s call.

Significant to the issues here, the jury was fully instructed on the elements of each offense

and Fillion did not object to the adequacy or completeness of any instruction given by the

District Court. However, during jury deliberations, the jury submitted the following

question: [Does] falsifying a VIN number of a motor vehicle apply to a stamped number

on the actual vehicle or does altering a title or bill of sale fall under the same law?

Following discussion with counsel, the District Court instructed the jury to refer to the

instructions which had previously been given.




                                          4
                              STANDARDS OF REVIEW

¶8     This Court exercises plenary review over constitutional questions, including

Brady violations. State v. Ilk, 2018 MT 186, ¶ 15, 392 Mont. 201, 422 P.3d 1219;

(see Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963)). A district court has broad

discretion in controlling the admission of evidence at trial; this Court reviews a district

court’s evidentiary ruling for an abuse of discretion. State v. Colburn, 2018 MT 141, ¶ 7,

391 Mont. 449, 419 P.3d 1196. This Court reviews a district court’s decision to provide

or deny the jury’s request for additional information for an abuse of discretion.

State v. Bieber, 2007 MT 262, ¶ 67, 339 Mont. 309, 170 P.3d 444.

                                      DISCUSSION

¶9    1. Did the District Court correctly deny Fillion’s motion to dismiss, which was
based on the State’s alleged failure to preserve exculpatory evidence?

¶10    A failure by the State to disclose exculpatory evidence to a defendant is a violation

of the defendant’s Fourteenth Amendment guarantee of due process. Ilk, ¶ 29. To assert

a Brady violation, a defendant must establish: (1) the State possessed evidence, including

impeachment evidence, favorable to the defense; (2) the prosecution suppressed the

favorable evidence; and (3) had the evidence been disclosed a reasonable probability exists

that the outcome of the proceedings would have been different. State v. Weisbarth,

2016 MT 214, ¶ 20, 384 Mont. 424, 378 P.3d 1195 (citing Brady, 373 U.S. at 83). The

defendant bears the burden of proving each element of a Brady violation. Ilk, ¶ 30. The

State does not need to gather evidence to aid in the defense but may not frustrate or hamper


                                         5
an accused’s right to obtain exculpatory evidence. State v. Belgarde, 1998 MT 152, ¶ 16,

289 Mont. 287, 962 P.2d 571.

¶11    Fillion asserts the State frustrated his right to obtain exculpatory evidence when it

released the motorcycle to Haskell who altered and used it for a month prior to Fillion

being charged with a crime. Fillion relies on State v. Colvin, 2016 MT 129, 383 Mont. 474,

372 P.3d 471 and State v. Halter, 283 Mont. 408, 777 P.2d 1313 (1989), to support his

position. In Colvin, Colvin was charged with attempted deliberate homicide when he shot

the victim who was seated in the driver’s side of his vehicle. Colvin claimed he was

holding the gun inside the driver’s window when it accidentally fired. In contrast, the

State’s theory was that it was shot from several feet outside the vehicle. The State released

the vehicle to the victim prior to trial without providing notice to defense counsel or the

court. Colvin, ¶¶ 8-9. This Court held that the vehicle itself was the crime scene and the

blood spatter and gunshot residue on it were important evidence for both the defense and

prosecution. Colvin, ¶ 20. The car had been driven for months and cleaned. Therefore,

the State’s release of the vehicle was a violation of Colvin’s right to due process.

Colvin, ¶ 24.

¶12    In Halter, Halter was charged with stealing a bull and illegally branding it.

Halter, 238 Mont. at 409, 777 P.2d at 1313. Before Halter’s expert could examine the

brand and make a comparison between the brand and Halter’s branding irons, the bull was

sold and slaughtered. Halter, 238 Mont. at 410, 777 P.2d at 1314. Halter moved to dismiss

the charges based on the State’s failure to preserve exculpatory evidence.

                                          6
Halter, 238 Mont. at 409-10, 777 P.2d at 1314. This Court affirmed the district court’s

order dismissing the charges against Halter because Halter would be unable to adequately

defend himself since the bull had been slaughtered.            Halter, 238 Mont. at 413,

777 P.2d at 1317.

¶13    Here, Fillion has failed to set forth a theory under which the return of the motorcycle

would have produced exculpatory evidence. He merely speculates that the return of the

motorcycle somehow destroyed favorable evidence. See State v. Robertson, 2019 MT 99,

395 Mont. 370, 440 P.3d 17 (holding that Robertson offered nothing to indicate the video

constituted favorable evidence). Fillion’s counsel inspected the motorcycle; there were

photographs taken of the motorcycle after it was seized; Haskell was amenable to allowing

another inspection; and, critically, the motorcycle was still available for inspection at the

time of trial. Fillion argues the actions of stripping off the black spray paint and removing

the stickers destroyed evidence favorable to his defense. However, this evidence was

captured, and documented thoroughly, in photographs.

¶14    To prove the State suppressed favorable evidence, Fillion had to offer some

explanation or theory of why the photographs and invitation for personal inspection of the

motorcycle were insufficient and amounted to a violation of his right to due process.

Fillion, who bears the burden of proving each element establishing a Brady violation, has

failed to prove the first element requiring that the evidence would have been favorable to

the defense. Having failed to prove the first Brady element, it is unnecessary to address

the remaining two.

                                          7
¶15 2. Did the District Court properly allow an out-of-court statement offered for the
limited purpose of explaining an officer’s conduct?

¶16     “Hearsay is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted.”

M. R. Evid. 801(c). Hearsay is generally not admissible. M. R. Evid. 802. “A statement

is hearsay only when the immediate interference the proponent wants to draw is the truth

of the assertion on the statement’s face. If the proponent can demonstrate that the statement

is    logically   relevant   on    any   other     theory,   the    statement   is   nonhearsay.”

Siebken v. Vonderberg, 2015 MT 296, ¶ 22, 381 Mont. 256, 359 P.3d 1073.                        In

State v. Lawrence, 285 Mont. 140, 167, 948 P.2d 186, 202 (1997), we first considered

whether an out-of-court statement offered for the limited purpose of explaining an officer’s

conduct was hearsay. We adopted the reasoning of People v. Tenorio, 197 Colo. 137,

590 P.2d 952 (Colo. 1979), which explained:

        The statements were elicited only to establish the officers’ reasons for
        initially going to the park and for drawing their guns after arrival there. The
        statements were not offered to show the truth of the content of the radio report
        or to establish that the defendant did in fact possess a weapon.

Tenorio, 590 P. 2d at 958.

¶17     There is a caveat, however; an officer’s testimony is not admissible when it

“[e]ffectively     points    the     finger       of   accusation      at   [the]     defendant.”

Lawrence, 285 Mont. at 167, 948 P.2d at 202. The reasoning of the Ninth Circuit in

Busby v. U.S., 296 F.2d 328 (9th Cir. 1961), is likewise informative:

        [W]hile it is clear that the testimony of officer McDonald concerned
        out-of-court assertions by third persons (i.e., what others had said to him), it
                                              8
       is equally clear that his testimony was not admitted to prove the truth of the
       matter asserted, i.e. that the appellants had actually done what others had said
       they had done. This evidence was admitted merely to establish facts and
       circumstances upon which officer McDonald could justify his routine
       investigation and actions such as asking the appellants to step out of the
       automobile.

Busby, 296 F.2d at 332 (emphasis added).

¶18    Here, the State offered Hames’ statement to explain why Officer Engle went to

Fillion’s house in the first place. Hames’ statement was not offered for its truth and it did

not point the finger of accusation at Fillion. It merely established how the next step in the

investigation proceeded. Hames made initial contact with Officer Engle for the purpose of

referring Officer Engle to Fillion’s house. Once Officer Engle was on the sidewalk outside

of Fillion’s house he began to make his own personal observations, i.e. reading the license

plate on the motorcycle and confirming that the plates were licensed to a trailer and not the

motorcycle. From there, a search warrant issued. Thus, Hames’ statement was offered

only to show why Officer Engle went to Fillion’s residence and how the investigation

proceeded. Accordingly, it was not hearsay and the District Court was correct in holding

it was admissible.

¶19 3. Whether, after correctly instructing the jury, the District Court appropriately
exercised its discretion to refer the jury to instructions already provided?

¶20    When a court fully and correctly instructs the jury as to the law, it was not an abuse

of    discretion   to   refuse   to   further   instruct   the   jury.      Bieber,   ¶   67.

Section 46-16-503(2), MCA, provides:

       After the jury has retired for deliberation, if there is any disagreement among
       the jurors as to the testimony or if the jurors desire to be informed on any
                                          9
        point of law arising in the cause, they shall notify the officer appointed to
        keep them together, who shall then notify the court. The information
        requested may be given, in the discretion of the court, after consultation with
        the parties.

¶21     Fillion argues the District Court erred in referring the jury to instructions already

given when the jury requested clarification on the count charging Fillion with Altering an

Identification Number. The jury’s question concerned whether falsifying a VIN number

on a motor vehicle only applied to a stamped number or if it could refer to altering the title

or bill of sale as well. The District Court ultimately decided that providing an additional

instruction would create unnecessary confusion since Fillion was never charged with

altering a title or bill of sale.

¶22     The charge of Altering an Identification Number, contained at § 61-3-604(1), MCA,

and set forth in Jury Instruction 6, provides that a person may not “willfully remove[] or

falsif[y] an identification number of a motor vehicle, trailer, semitrailer, pole trailer, or

motor vehicle engine.” In contrast, the charge of Alteration or Forgery of Certificate of

Ownership or Certificate of Title, under § 61-3-603, MCA, provides: “a person who alters

or forges or causes to be altered or forged any motor vehicle, trailer, semitrailer, or pole

trailer certificate of ownership or certificate of title or any assignment of a certificate of

ownership or certificate of title or who holds or uses any certificate or assignment knowing

that the certificate has been altered or forged is guilty of a felony.” Although there may be

similarities between the two codified sections—§§ 61-3-603, -604(1), MCA—Fillion was

only    charged     with    the     crime   of    altering   an   identification   number   under

§ 61-3-604(1), MCA. We conclude the District Court did not abuse its discretion when it
                                             10
refused to instruct the jury on an offense for which Fillion was not charged. While the

State presented evidence that the bill of sale was fraudulent and forged, Fillion was never

charged with the crime of altering a title or bill of sale. The District Court fully and fairly

instructed the jury initially and no objections were made by either party. Instructing the

jury to refer to instructions already given, to avoid the risk of confusion with an additional

uncharged offense, was not an abuse of discretion.

                                      CONCLUSION

¶23    The District Court correctly denied Fillion’s motion to dismiss based on the State’s

alleged failure to preserve exculpatory evidence. The District Court properly allowed an

out-of-court statement offered for the limited purpose of explaining the officer’s conduct.

Finally, the District Court did not abuse its discretion, after it correctly instructed the jury

and no objections were made by the parties, that the jury should refer to the instructions

previously given to answer their question.

¶24    Affirmed.


                                                   /S/ LAURIE McKINNON


We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                           11